DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          O'BRIAN OAKLEY,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D20-879 and 4D21-792

                          [November 4, 2021]

   Consolidated appeals of order denying rule 3.850 motion from the
Circuit Court for the Seventeenth Judicial Circuit, Broward County;
Edward H. Merrigan, Jr., Judge; L.T. Case No. 062012CF011456A88810.

  O'Brian Oakley, Mayo, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS, and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.